Opinion issued October  26, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00582–CV




LAURIE GARDNER PRICE, Appellant

V.

RUSSELL A. SONTAG, Appellee




On Appeal from the County Court at Law  
Austin County, Texas
Trial Court Cause No. 94L1365




MEMORANDUM OPINIONAppellant Laurie Gardner Price has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2005) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Laurie
Gardner Price did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.